                            UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN- DETROIT

IN RE: Debby Gourley                                                              Case No. 16-49099
                                                                                  Judge Shefferly
               Debtor(s).                                                         Chapter 13
                                                      I
----------------------------------~
Gigliotti & Associates, P .C.
Paul Gigliotti (P46167)
Douglas Chimenti (P67859)
Nicholas Glaeser (P76187)
15400 19 Mile Rd, Ste 115
Clinton Twp, MI 48038
586-228-3636

----------------------------------~/
                                    PROPOSED PLAN MODIFICATION

Debtor states as follows in support of this proposed plan modification:

           1. This case was filed on 6/23/16

          2. The plan herein was confirmed on 10/8/16.

          3. Debtor's plan is running long. This is due to claims made by the first mortgage company.

          4. The first mortgage company, Seterus, Inc., filed their proof of claim after confirmation of
             the case. The on-going mortgage payment and mortgage arrearages were higher than was
             included in the confirmed plan.                                              ·

          5. In addition, there was a claim made by Seterus, Inc. for post-petition fees that was not
             anticipated in the confirmed plan.
                                \


          6. The Proposed modification has the following impact on the classes of creditors being paid
             by the Trustee as follows:
             A.   Class one trustee fees: None
             B.   Class two administrative claims: None
             C.   Class three secured claims to be strapped: None
             D.   Class four continuing claims/arrearage on continuing claims: None
             E.   Class five (a) secured purchase money security interest claims: None
             F.   Class five (b) other secured claims: None
             G.   Class six executory contracts/unexpired leases: None
             H.   Class seven priority unsecured claims: None
             I.   Class eight special unsecured claims: None
             J.   Class nine general unsecured claims: None




      16-49099-lsg      Doc 52       Filed 01/16/19       Entered 01/16/19 11:01:16   Page 1 of 9
          7. Debtor wishes to continue her Chapter 13 and to receive a discharge.

WHEREFORE, Debtor proposes that the Chapter 13 Plan be modified as follows:
      A. Debtor's plan payment shall be $1,184.83 per monthly effective the date of this plan
         modification.
      B. Debtor shall amend Schedules I & J to show income and budgetary changes.
      C. In all other respects, the plan as confirmed on 10/8/16 or last modified shall remain in full
         force and effect.


Date: 1116/19                                                     /s/ Douglas Chimenti
                                                                  Douglas Chimenti (P67859)
                                                                  Paul Gigliotti (P46167)
                                                                  NicholasGhieser (P76187)
                                                                  Gigliotti & Associates, P.C.
                                                                  15400 19 Mile Rd, Ste 115
                                                                  Clinton Twp, MI 4803 8
                                                                  586-228-3636
                                                                   gigassocattomey@gmail.com




      16-49099-lsg     Doc 52     Filed 01/16/19    Entered 01/16/19 11:01:16       Page 2 of 9
                           UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN- DETROIT

IN RE: Debby Gourley                                                        Case No. 16-49099
                                                                            Judge Shefferly
              Debtor(s).                                                    Chapter 13
--------------------------------~/
Gigliotti & Associates, P.C.
Paul Gigliotti (P46167)
Douglas Chimenti (P67859)
Nicholas Glaeser (P76187)
15400 19 Mile Rd, Ste 115
Clinton Twp, MI 48038
586-228-3636

--------------------------------~/
                                           EXHIBIT 1

                           ORDER APPROVING PLAN MODIFICATION

       This matter having come on for consideration based upon the Motion of the debtor, and the
Court having found that this Order is in accordance with the law, and no party having otherwise
responded or objected;

        IT IS HEREBY ORDERED that the Debtor's plan payment shall be $1,184.83 per monthly
effective the date of this plan modification.

       IT IS FURTHER ORDERED that in all other respects, the plan as confirmed on 10/8116 or last
modified shall remain in full force and effect.




      16-49099-lsg      Doc 52   Filed 01/16/19   Entered 01/16/19 11:01:16    Page 3 of 9
                            UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN- DETROIT

IN RE: Debby Gourley                                                                  Case No. 16-49099
                                                                                      Judge Shefferly
                Debtor(s).                                                            Chapter 13
----------------------~--------~/
Gigliotti & Associates, P.C.
Paul Gigliotti (P46167)
Douglas Chimenti (P67859)
Nicholas Glaeser (P76187)
15400 19 Mile Rd, Ste 115
Clinton Twp, MI 48038
586-228-3636
--------------------------------~/
                                                EXHIBIT2

                Notice of Deadline to Object to Proposed Chapter 13 Plan Modification


   The deadline to file an objection to the attached proposed chapter 13 plan modification is 21 days
after service.

   If no timely responses are filed to a proposed post-confirmation plan modification, the proponent may
file a certificate of no response and request entry of an order approving the plan modification.

   If a timely objection is filed, the Court will set the matter for hearing and give notice of the hearing to
the debtor, the proponent of the plan modification, the trustee and any objecting parties. In that event,
the plan modification will become effective when the Court enters an order overruling or resolving all
objections.

   Objections to the attached proposed chapter 13 plan modification shall be served on the following:

       Gigliotti & Associates, P.C.                            David Ruskin
       15400 19 Mile Rd, Suite 115                             26555Evergreen, Suite 1100
       Clinton Twp, MI 48038                                   Southfield, MI 48076


Date: 1116/19                                                  Is/ Douglas Chimenti
                                                               Douglas Chimenti (F67859)
                                                               Paul Gigliotti (P46167) ·
                                                               Gigliotti &Associates, P.C.
                                                               15400 19 Mile Rd, Ste 115
                                                               Clinton Twp, MI 48038
                                                               586-228-3636
                                                               gigassocattomey@gmail.com
                                                                                       )




       16-49099-lsg      Doc 52     Filed 01/16/19      Entered 01/16/19 11:01:16          Page 4 of 9
                           UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN- DETROIT

IN RE: Debby Gourley                                                             Case No. 16-49099
                                                                                 Judge Shefferly
              Debtor(s).                                                         Chapter 13
--------------------------------~/
Gigliotti & Associates, P.C.
Paul Gigliotti (P46167)
Douglas Chimenti (P67859)
Nicholas Glaeser (P76187)
15400 19 Mile Rd, Ste 115
Clinton Twp, MI 48038
586-228-3636
----------------------~--------~/
                                           EXHIBIT 3
                                       PROOF OF SERVICE

      Douglas Chimenti, being first duly sworn, states that on 1116/19, a copy of Debtor's Proposed
Plan Modification and this Proof of Service were served upon the US Trustee and Chapter 13 Trustee
viaECF; and upon all parties list below and on the attached matrix, via first class mail.




                                                          Is/ Douglas Chimenti
                                                          Douglas Chimenti (P67859)
                                                          Paul Gigliotti(P46167)
                                                          Nicholas Glaeser (P76187)
                                                          Gigliotti & Associates, P.C.
                                                          15400 19 Mile Rd, Ste 115
                                                          Clinton Twp, MI 4803 8
                                                          586-228-3636
                                                          gigassocattomey@gmail.com




      16-49099-lsg      Doc 52    Filed 01/16/19    Entered 01/16/19 11:01:16       Page 5 of 9
bel Matrix for local noticing                      Ventura Aasociation                                  Chase Auto Finance
45-2                                               Makower Abbate Guerra Wegner Vollmer                 PO Box 9001937
se\ 16-49099-pjs                                   23201 Jefferson                                      Louisville, KY 40290-1937
stern District of Michigan                         St. Clair Shores, MI 48080-1973
troit
i Jan 16 10:05:53 EST 2019
tibank, N.A., as Trustee                           IRS I Internal Revenue Service                        JBC Management
~Wells Fargo Bank, N.A., as Servicer               Centralized Insolvency Operations                   . 51221 Schoenherr·Rd
fault Document Processing                          PO Box 7346                                           Utica, MI 48315-27Q8
286-0lY                                            Philadelphia, PA 19101-7346
00 Blue Gentian Road
~an, MN 55121-7700
                                                                                                                                           .,(

~organ Chase Bank, N.A.                            Michigan Department of. Treasury                     Orlans Associates P.C.
 Box 901032                                        Collection/Bankruptcy UI.it                          PO Box 5041
. Worth, TX 76101-2032                             PO Box 30168                                         Troy, MI 48007-5041
                                                  .Lansing, MI 48909-7668


amier Bankcard, Llc                                Seterus                                              Seterus, Inc.
~ Jefferson Capital Systems LLC                    PO Box 2008                                          PO Box 1047
 Box 7999                                          Grand Rapids, MI 49.501-2008                         Hart~ord, CT 06143-1047
int Cloud Mn 56302-7999


S. Attorney                                        U.S. Bank Trust, N.A.                                U.S. Trustee
vil Div Suite 2300                                 Caliber Home Loans, Inc.                             211 W. Fort St. Suite 700
1 West Fort                                        13801 Wireless Way                                   Detroit, MI 48226-3263
troit, MI 48226-3269                               Oklahoma City, OK 73134-2500


~tura Association                                  Wells Fargo                                          David Wm Ruskin
~ Makower Abbate Guerra Wegner Vollmer             P.O. Box 19657                                       26555 Evergreen Rd Ste 1100
201 Jefferson                                      Irvine, CA 92623-9657                                Southfield, MI 48076-4251
. Clair Shores, MI 48080-1973


bay Jane Gourley                                   Douglas P. Chimenti                                 . Nicholas R. Glaeser
838 Lagrande Plz.                                  15400 Nineteen Mile Road                              Gigliotti &Associates, P.C.
rren, MI 48088-3904                                Suite 115                                             15400 19 Mile Rd.
                                                   Clinton Township, MI 48038-6311                       Suite 115
                                                                                                         Clinton Township, MI 48038-6311

111 B. Gigliotti
400 19 Mile
15
inton Township, MI 48038-6311




               The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


)Federal National Mortgage Association (Fan       End of Label Matrix
                                                  Mail.able recipients     21
                                                  Bypassed recipients       1
                                                  Total                    22
                 16-49099-lsg            Doc 52     Filed 01/16/19         Entered 01/16/19 11:01:16              Page 6 of 9
                                 13Network                                                                                                                                                      Entart:<~~-!!.J~.~tr:~.r~J:Ii\./W•• §.O?!?~l§R~mY.N.!.!ro~~- or@.18.~$i_q~~~!>-~lR~: r·· ...                    ··················1m fi ~

PROFILE i   ~        I   PAY SCH£05   I   PAYEES   I   FlNANCIALS   I   PLAN CAlC 1   !
                                                                                                                                                                                                                                        Recently Accessed Cases !16-49099-PJS Debby Jane Gourley vj
i 16-49099-PJS                             !Debby lane Gourley           (xxx-xx-0029)                                                      /14838lagrande Plz. • • Warren • MI • 48088     f          · ~-- -- · ·f"'--· .,._.__,~,·                 '   1
                                                                                                                                                                                                                                                              nh
                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                       I'>.Mt::.t~-o ...~ --~~..A'   1
                                                                                                                                                                                                                                                                                                         "' 1 "'nt'>n-u:.t&.-~~"'~"'"''




                                                                                                       f3'3· .. ···-···-]                                fiO·a··--------..--..! r··cai~-1
~~~;~:~t#       [iim mOmmml   @0                                                          £lan Terms                        ~             Y.nsecured %



 Irustee's%~
 .bump   Sum$~
  Qelete Line   EJ !      OK )




                                                         16-49099-lsg                                  Doc 52                   Filed 01/16/19             Entered 01/16/19 11:01:16                  Page 7 of 9
                                                                                                 ATTACHMENT 1
                         LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY

                                                                                                                                                  DEBTOR'S
                                                                FAIR MARKET                                                                       SHARE OF                              EXEMPT                 NON-EXEMPT
        TYPE OF PROPERTY                                           VALUE                                         LIENS                             EQUITY                               AMOUNT                  AMOUNT

      PERSONAL RESIDENCE                                                        74,515.00                              50,789.43                            23,725.57                             23,725.57                       o.oo
                                                                                                                                                                                              .


  REAL ESTATE OTHER THAN
                                                                                           0.00                                   0.00                                 0.00                            0.00                       0~00
    PERSONAL RESIDENCE
                                                                                                                                                                              i

    HHG/PERSONAL EFFECTS                                                          7,500.00                                        0.00                        7,500.00                             7,500.00                       0.00


                ·JEWELRY                                                              100.00                                      0.00                            100.00                            100.00                        0.00

                                                                                                                                                                                  I
     CASH/BANK ACCOUNTS                                                                 57.00                                     0.00                              57.00                            57.00                        0.00


                 VEHICLES                                                         8,000.00                               3,500.00                             4,500.00                             4,500.00                       0.00


             OTHER (itemize)                                                               0.00                                   0.00                                 0.00                            0.00                       0.00




                          Amount available upon liquidation___________________________________________________________________________________________________________                            $ -,---------0_.0_0

                          Less administrative expenses and costs_____ :.____________________________________________________________________________________________                              $ _ _ _ _ _ _ _ _0_.0_0

                          Less priority claims_____________________________________________________________________________________________________________________________________________       $ --'-------0_.0_0

                          Amount Available in Chapter 7-------------------------------------------------------------------------------------------------------------------                        $ ----'--------0_.0_0




Chapter 13 Model Plan- versioi13.0
                                                                                                                       8
SoftWare Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                                                            Best Case Bankruptcy_



            16-49099-lsg                         Doc 52                     Filed 01/16/19                                 Entered 01/16/19 11:01:16                                                  Page 8 of 9
                                                                        ATTACHMENT 2

                                                                 CHAPTER 13 MODEL WORKSHEET
                                                             LOCAL BANKRUPTCY RULE 3015-l(B)(2 E.D.M.)
1.          Length of Plan is                                         60       months

2.          Initial Plan Payment:
           $936.13 per month x 60 months= $56,167.80 (subtotal)

            Additional
3.          Payments:                 _$_ _~---,------·per=

4.          Lump Sums:                                                                                                              $0~00


5.          Total to be paid into Plan (total of lines 2 through 4)                                                         $56,167.80

6.          Estimated Disbursements other than to Class 9 General Unsecured Creditors

             a. Estimated trustee's fees                                                     $4,212.60

             b. Estimated Attorney Fees and costs through
                confirmation of plan                                                         $3,350.00

             c. Estimated Attorney Fees and costs Post-confirmation
                through duration of Plan                                                     $3,000.00

             d. Estimated Fees of Other Professionals                                            $0.00

             e. Total mortgage and other continuing secured debt
                payments                                                                    $30,430.20

             f. Total non-continuing secured debt payments
                (including interest)                                                             $0.00

             g. Total priority claims                                                            $0.00

             h. Total arrearage claims                                                      $13,134.54

             Total Disbursements other than to Class 9 General Unsecured Creditors
7.           (Total of lines 6.a through 6.h)                                                                    $            54,127.34

             Funds estimated to be available for Class 9 General Unsecured Creditors
8.           (item 5 minus item 7)                                                                           $                  2,040.46

             Estimated dividend to Class 9 General Unsecured Creditors in Chapter ?proceeding
9.           (see liquidation analysis on page 6)                                                            $                        0.00



COMMENTS:




Chapter 13 Model Plan- version 3.0
                                                                                 9
Software Copyright (c) 1996-2016 Best Case, LLC- www.bestcase.com                                                    Best Case Bankruptcy




             16-49099-lsg                  Doc 52             Filed 01/16/19         Entered 01/16/19 11:01:16   Page 9 of 9
